DETAILED ACTION
Claims 1-24 are allowed. The following is an examiner’s statement of reasons for allowance:
Devarajan et al. (US 9,294,112) and Devarajan et al. (US 9,793,910) are considered as closest prior art to the claimed invention. Devarajan et al. (Fig. 3 of US 9,294,112) discloses methods and systems for reducing order-dependent mismatch errors in time-interleaved analog-to-digital converters (TI-ADC) (Title). The TI-ADC comprises M sub-ADCs to, according to a sequence, sample an analog input signal to produce digital outputs. In order to reduce mismatch errors exhibit in the TI-ADC, the M sub-ADCs are time-interleaved randomly (see, Abstract and col. 4, lines 20-41). Devarajan et al. (Fig. 4 of US 9,793,910) discloses randomized TI-ADC that uses M sub-ADCs to, according to a sequence, sample an analog input to generate digital outputs. The TI-ADC can be programmed and reconfigured to trade one performance metric for another (Abstract). The “noise floor” exhibit in the TI-ADC with a fixed number of sub-ADCs can be improved by adjusting the amount of randomization available for the TI-ADC (col. 5, lines 9-36). Devarajan et al. fails to anticipate or suggest the novel feature of the claimed invention “after a last sampler in the predetermined sequence enters the track mode, the predetermined sequence is repeated in a loop, and at random intervals, a skipped sampler in the predetermined sequence is bypassed from entering the track and hold modes”.

	Regarding claims 1-8, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “a plurality of samplers, each sampler operable in a track mode and a hold mode, the samplers enter the track mode in a predetermined sequence, after each sampler is in the track mode for a predetermined time period, each sampler transitions to the hold mode, after a last sampler in the predetermined sequence enters the track mode, the predetermined sequence is repeated in a loop, and at random intervals, a skipped sampler in the predetermined sequence is 

	Regarding claims 9-17, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “after each sampler is in the track mode for a predetermined time period, each sampler transitions to the hold mode, after a last sampler in the predetermined sequence enters the track mode, the predetermined sequence is repeated in a loop, in a first loop through the predetermined sequence: a first skipped sampler is bypassed from entering the track mode, and a first next sampler enters the track mode in place of the first skipped sampler, the first next sampler immediately following the first skipped sampler in the predetermined sequence, and in a second loop through the predetermined sequence, the second loop occurring after the first loop: the first skipped sampler enters the track mode, after the first skipped sampler enters the track mode, a second skipped sampler is randomly selected to be bypassed from entering the track mode, and a second next sampler enters the track mode in place of the second skipped sampler, the second next sampler immediately following the second skipped sampler in the predetermined sequence” is not found in the prior art of record. Therefore, the claims are allowed.

	Regarding claims 18-24, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “transitioning the samplers from hold mode to the track mode in a predetermined sequence; transitioning each sampler from the track mode to the hold mode after a predetermined 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809. The examiner can normally be reached Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809